FIL§D

APR 2 0 Z@l[l
UNITED STATES DISTRICT C()URT c|e'k» u-S- Dlsmct & Ba"k"upt¢y
     collins for the  of columbia

Wei Chin, )

Plaintiff, §

v. § civil A¢¢ion No.=  9606
Timothy Palchak et al., §

Defendants. §

MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed without
prepayment of fees. The application will be granted and the complaint will be dismissed without
prejudice.

Plaintiff Wei Chin is a federal prisoner recently convicted in this court after pleading
guilty to one count of traveling in interstate commerce for the purpose of engaging in illicit
sexual conduct in violation of 18 U.S.C. § 2423(b). Currently pending in his criminal case are,
among other motions, a motion to withdraw his guilty plea and a motion under 28 U.S.C. § 225 5,
challenging his conviction and/or sentence to vacate his sentence. See United States v. Chin,
Crim, No. `08-124 (HHK) (D.D.C.). By way of this complaint, Chin seeks to bring claims for
constitutional violations under Bivens v. Six Unknown Agents of Fed. Bureau of Narcotics, 403
U.SN. 388 (1971), against two police officers involved in the investigation of his criminal activity
and one of the Assistant United States Attomeys who prosecuted his case. In addition, stating
that the "fraudulent” acts of his retained counsel and his retained expert psychologist "qualify

them[] as government agents," he purports to bring Bz'vens claims against them, as well.

 

The rule announced in Heck v. Humphrey, 512 U.S. 477 (1994) and applied to Bivens
actions in Wz`lliams v. Hz'll, 74 F.3d 1339, 1340-41 (D.C. Cir. 1996), bars this complaint. In Heck
v. Humphrey, the plaintiff alleged that prosecutors and police investigators involved in his
criminal prosecution had engaged in unlawful conduct that led to his arrest and conviction. Heck

v. Humphrey, 512 U.S. at 479. The Supreme Court concluded that "the hoary principle that civil

tort actions are not appropriate vehicles for challenging the validity of outstanding criminal
judgments applies to § 1983 damages actions that necessarily require the plaintiff to prove the
unlawfulness of his conviction or confinement." Ia'. at 486. Accordingly, "in order to recover
damages from allegedly unconstitutional conviction or imprisonment, or for other harm caused
by actions whose unlawfulness would render a conviction or sentence invalid, a § 1988 plaintiff
must prove that the conviction or sentence has been reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make such a determination, or
called into question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.".
Ia’. at 486-87. Accordingly, "the district court must consider whether a judgment in favor of the
plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the
complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence
hasalready been invalidated." ld. at 487.
v Here, the wrongs that Chin alleges -- including allegations that the police officers and the

prosecutor withheld exculpatory information and knowingly used perjured testimony to secure
his conviction, and that he had ineffective assistance of counsel who, with his retained

psychologist, conspired with adversary to secure his conviction _ would, if proved, render his

conviction invalid. See Compl. at 7, l0. Chin’s conviction or sentence has not already been

invalidated; indeed, there are pending post-conviction motions intended to accomplish that end.
`Therefore, under the rule in Heck v. Humphrey, this civil rights action for damages must be
dismissed. Moreover, the prosecutor enjoys either quasi-judicial immunity or qualified immunity
from a damages suit such as this one, depending on the duties he was performing when he
allegedly violated Chin’s constitutional rights. See Briggs v. Goodwz'n, 569 F.2d l0, 20-21 (D.C.

Cir. 1977).

A separate order accompanies this memorandum opinion.

Date:  / `f;) 169/0 'Un{/¢d Sptates District Judge